NO. 12-08-00502-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



ANDY NICK,§
	APPEAL FROM THE 
APPELLANT

V.§
	COUNTY COURT AT LAW NO. 2 OF

CHERYL NICK,
APPELLEE§
	SMITH COUNTY, TEXAS




MEMORANDUM OPINION
PER CURIAM

	Appellant Andy Nick has filed a motion to dismiss this appeal.  In his motion, Nick states
that the parties have reached a resolution of this dispute and therefore he seeks a voluntary dismissal
of the appeal.  Because Nick has met the requirements of Texas Rule of Appellate Procedure
42.1(a)(1), the motion is granted, and the appeal is dismissed.  
Opinion delivered January 30, 2009.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.





(PUBLISH)